                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8       SCOTT JOHNSON,                                      Case No. 19-cv-00200-VKD
                                                          Plaintiff,
                                   9
                                                                                               ORDER TO SHOW CAUSE RE
                                                    v.                                         SETTLEMENT
                                  10

                                  11       SUI PING KWONG MOCK,                                Re: Dkt. No. 55
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiff having filed a Notice of Settlement (Dkt. No. 55), the Court orders as follows:

                                  15             On or before February 14, 2020, a stipulated dismissal shall be filed pursuant to Fed. R.

                                  16   Civ. P. 41(a)(1). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court

                                  17   order (i) by notice if the defendant has not filed an answer or motion for summary judgment, or

                                  18   (ii) by stipulation signed by all parties who have appeared. Because defendant answered the

                                  19   complaint and filed cross-claims (Dkt. Nos. 10, 12), plaintiff may not voluntarily dismiss this case

                                  20   absent a stipulation also signed by all parties who have appeared in this action or an order from the

                                  21   Court.1

                                  22             If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom

                                  23   2, 5th Floor of the United States District Court, 280 South First Street, San Jose, California on

                                  24   February 25, 2020, 10:00 a.m. and show cause, if any, why the case should not be dismissed

                                  25   pursuant to Fed. R. Civ. P. 41(a). Additionally, the parties shall file a statement in response to this

                                  26   Order to Show Cause no later than February 18, 2020 advising as to (1) the status of their

                                  27
                                       1
                                  28    Defendant Mock having failed to file a statement in response to the Court’s December 16, 2019
                                       order (Dkt. No. 56), the Court assumes that all cross-claims have also been settled.
                                   1   activities in finalizing settlement; and (2) how much additional time, if any, is requested to finalize

                                   2   the settlement and file the dismissal.

                                   3          If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                   4   vacated and the parties need not file a statement in response to this Order.

                                   5          IT IS SO ORDERED.

                                   6   Dated: January 2, 2020

                                   7

                                   8
                                                                                                     VIRGINIA K. DEMARCHI
                                   9                                                                 United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
